Title: To Thomas Jefferson from Bernard Peyton, 4 March 1822
From: Peyton, Bernard
To: Jefferson, Thomas

Dear Sir,Richd
4 Mar: 22I have been all anxiety to get your Corks off, but there has not been a Waggon down, that I have been able to see or hear of, since I recd your order—to-day I have meet with Johnson, who promises to take charge of them: I have pressed him to take your Plaister also, but I fear he will not.—I find greater difficulty in getting loading taken up by Boats this season than I have ever known before.Your Books from Balto: are not yet to hand, or heard from, the vessel is surely not yet detained by Ice—I hope to see you at Monticello tomorrow week, mean time, remainsYours very trulyB. Peyton